January 21, 2011


Mr. S. Ronald Keister
Office of the Attorney General of Texas
Tort Litigation Division
Post Office Box 12548
Austin, TX 78711-2548
Mr. John J. Grost
619 E. Crosby Avenue
El Paso, TX 79902

RE:   Case Number:  10-0134
      Court of Appeals Number:  05-08-01636-CV
      Trial Court Number:  68321CC

Style:      CESAR ROMERO, M.D., ANTHONY CLAXTON, M.D., AND DAVID KORMAN,
      M.D.
      v.
      JACOB LIEBERMAN ON BEHALF OF THE ESTATE OF LARRY LIEBERMAN, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz |
|   |Ms Laura      |
|   |Hughes        |